689 S.E.2d 372 (2009)
STATE of North Carolina
v.
James Harold PARKER.
No. 291P09.
Supreme Court of North Carolina.
December 10, 2009.
David Gordon, Assistant Attorney General, for State.
James Harold Parker, pro se.


*373 ORDER

Upon consideration of the petition filed on the 16th of July 2009 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 10th of December 2009."